DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/26/2020 is considered and signed IDS form is attached.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said cover” in line 4, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “one layer made of glass” in line 4 which should be “one layer is made of a glass”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “at least one layer made of polymeric material” in lines 4-5 which should be “at least one layer is made of a polymeric material”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “said protective cover” in line 2, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “Claim 4 recites “the glass layer” in line 2 which should be “the one layer made of glass”. 
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the cover” in line 2, which should be “the transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “said glass” in line 2 which should be “said one layer made of glass”.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the cover” in line 1, which should be “the transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 recites “made of polymeric material” in line 3, which should be “made of the polymeric material”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the cover” in line 1, which should be “the transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “plurality of inner layers” in line 2 which should be “plurality of the inner layers”.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the layers of glass” in line 3 which should be “the two glass layers”.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the cover” in line 1, which should be “the transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “said protective cover” in line 2, which should be “said transparent or semi-transparent protective cover”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the cover” in line 2, which should be “the transparent or semi-transparent protective cover”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the windscreen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the polymeric layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "polymeric layers" in line 2.  The scope of the claim is confusing since it is not clear if these polymeric layers are the same as those referred to in claim 1. It is suggested that “polymeric layers” is amended to “said at least one layer made of polymeric material”.
Claim 10 recites the limitation "each layer of polycarbonate" in line 2.  The scope of the claim is confusing given that there is no recitation in claim 5, on which claim 10 depends, of layers of polycarbonate.
Claim 11 recites the limitation "each layer of polyurethane" in line 2.  The scope of the claim is confusing given that there is no recitation in claim 5, on which claim 11 depends, of layers of polyurethane.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krumbholz (DE 102016118434 A1 cited in IDS). It is noted that the disclosures of Krumbholz are based on a machine translation (cited in IDS) of the reference which is included in this action.

Regarding claim 1, Krumbholz discloses a mobile work machine such as forklift (telehandler) comprising a drivers roof (cab equipped with a roof) comprising a roof window, wherein the roof window consists of a laminated safety glass (transparent or semi-transparent cover) comprising two transparent gas pane elements 20 and 21 which are connected by an adhesive plastic intermediate layer 22 (layer made of polymeric material) (see Abstract, Figures 1 and 2, paragraphs 0021, 0022, 0023). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 6,276,750 B1 cited in IDS) in view of Leighton et al. (US 2012/0219749 A1).

Regarding claims 1-4, Frisch disclose a fork lift truck cab (i.e. telehandler having a cab) having a roof made of at least partly a bullet proof glass (i.e. transparent or semi-transparent protective cover) (see Title, Abstract). The roof combines a high degree of safety against falling objects with good sight lines (see Abstract). The roof is substantially transparent for an improved field of vision and simultaneously provided the driver (operator onboard the cab) with optimal protection against falling objects (hazardous material) (see col. 1, lines 29-32). The bullet proof glass is used for forming a windshield, roof and rear window (see col. 2, lines 55-58). That is, the protective cover (roof) extends forwards also forming the windscreen (windshield or rear window).
Frisch does not disclose bullet proof glass (protective cover) as presently claimed.
Leighton et al. disclose a transparent laminate structure that resists delamination (see paragraph 0003). The transparent laminate structure comprises two or more transparent layers 14 such as glass and polycarbonate (see paragraph 0038). The layers 14 are bonded or laminated to one another using an interlayer 18 such as polyurethane (see paragraph 0040 and Figure 1). Further, layers 14 can be arranged in any desired order and have any desired combination (see paragraph 0039). Accordingly, the transparent laminate structure can comprise glass/polyurethane/polycarbonate/polyurethane/polycarbonate/polyurethane/glass.
In light of motivation for using the transparent laminate structure comprising glass/polyurethane/polycarbonate/polyurethane/polycarbonate/polyurethane/glass disclosed by Leighton et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the transparent laminate structure comprising glass/polyurethane/polycarbonate/polyurethane/polycarbonate/polyurethane/glass as bullet proof glass (cover) in Frisch in order to resist delamination, and thereby arrive at the claimed invention.

Claims 1-7, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 6,276,750 B1 cited in IDS) in view of Fisher et al. (US 2015/0111016 A1).

Regarding claims 1-7, Frisch disclose a fork lift truck cab (i.e. telehandler having a cab) having a roof made of at least partly a bullet proof glass (i.e. transparent or semi-transparent protective cover) (see Abstract). The roof combines a high degree of safety against galling objects with good sight lines (see Abstract). The roof is substantially transparent for an improved field of vision and simultaneously provided the driver (operator onboard the cab) with optimal protection against falling objects (hazardous material) (see col. 1, lines 29-32). The bullet proof glass is used for forming a windshield, roof and rear window (see col. 2, lines 55-58). That is, the protective cover (roof) extends forwards also forming the windscreen (windshield or rear window).
Frisch does not disclose bullet proof glass (protective cover) as presently claimed.
Fisher et al. disclose a laminated glass structure for automotive glazing comprising a glass sheet 22, an outer layer 12, a central layer 16, an outer layer 14 and glass sheet 24, wherein the outer layers are relatively stiff outer layers laminated on either side of a central relatively soft layer (see Figure 1, paragraphs 0023, 0025). The outer layer can be formed of polycarbonate and the central layer can be formed of thermoplastic polyurethane (see paragraph 0023). Accordingly, the laminated glass comprises glass sheet/polycarbonate layer/polyurethane layer/polycarbonate layer/glass sheet. The polyurethane layer reads on an adhesive between glass sheet and polycarbonate layer (polymeric material). The laminated glass structure reads on cover consisting of a succession of glass and polymeric layers alternated from each other (i.e. glass/polymeric layers/glass), wherein polymeric layers are plurality of inner layers comprising polycarbonate/polyurethane/polycarbonate. The interlayer (polycarbonate/polyurethane/polycarbonate) imparts both desirable acoustic damping properties 
In light of motivation for using the laminated glass structure comprising glass/polycarbonate/polyurethane/polycarbonate/glass disclosed by Fisher et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the laminated glass structure comprising glass/polycarbonate/polyurethane/polycarbonate/glass as bullet proof glass (cover) in Frisch in order to impart both desirable acoustic damping properties and rigidity, characterized by a sufficient degree of resistance to deflection or deformation, and thereby arrive at the claimed invention.

Regarding claim 9, Frisch in view of Fisher et al. disclose the telehandler as set forth above. Further, Fisher disclose glass sheet having a thickness from about 0.5 mm to about 1.5 mm (see paragraph 0015).
The only deficiency of Fisher et al. is that Fisher et al. disclose the use of “about 1.5 mm thick” glass sheet, while the present claim requires glass sheet having thickness of two millimeters.
It is apparent, however, that the instantly claimed thickness of glass sheet and that taught by Fisher  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of glass sheet disclosed by Fisher et al. and the thickness disclosed in 

Regarding claims 13-16, Frisch in view of Fisher et al. disclose the telehandler as set forth above. As noted above, Frisch in view of Fisher et al. disclose bullet proof glass, i.e. cover identical to that presently claimed. Therefore, it is inherent or obvious that the cover of Frisch in view of Fisher et al. has presently claimed properties.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 6,276,750 B1 cited in IDS) in view of Fisher et al. (US 2015/0111016 A1) as applied to claim 7 above, further in view of Saunders et al. (3,388,032).

Frisch in view of Fisher et al. disclose the telehandler as set forth above. While Frisch in view of Fisher et al. disclose inner layers comprising polycarbonate/polyurethane/polycarbonate (i.e. one layer of polyurethane and two layers of polycarbonate) alternated with each other, Frisch in view of Fisher et al. do not disclose three inner layers made of polyurethane and two made of polycarbonate alternated with each other are included between the layers of glass.
Saunders et al. disclose a laminated safety glass (see Title). When polycarbonate is bonded directly to glass, the resulting safety glass is impractical because of insufficient bond strength due to the polycarbonate and glass having different coefficients of thermal expansion (see col. 1, lines 18-23). A safety glass made of bonding polycarbonate directly to glass will crack and craze on cooling from the temperature necessary to bond the two together due to the different thermal expansion coefficients (see col. 1, lines 23-27). When a polyurethane is used to bond polycarbonate with glass, the laminated article due to the elastic character of the 
In light of motivation for using polyurethane layer to bond glass and polycarbonate disclosed by Saunders et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polyurethane layer to bond each of glass sheet with each of  polycarbonate layer (outer layer) in Frisch in view of Fisher et al. in order to absorb more energy and withstand greater impact as well as to improve adhesion of glass and polycarbonate and prevent glass break away from the polycarbonate, and thereby arrive at the claimed invention. Accordingly, Frisch in view of Fisher et al. and Saunders et al. disclose the bullet proof glass, i.e. cover consisting glass/ polyurethane/ polycarbonate/ polyurethane/ polycarbonate/ polyurethane/ glass. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Frisch (US 6,276,750 B1 cited in IDS) in view of Fisher et al. (US 2015/0111016 A1) or alternatively (ii) Frisch (US 6,276,750 B1 cited in IDS) in view of Fisher et al. (US 2015/0111016 A1) as applied to claim 5 above, further in view of Leighton et al. (US 2012/0219749 A1).

Regarding claim 10, Frisch in view of Fisher et al. disclose the telehandler as set forth above. Further, Fisher et al. disclose that polymer layer can have thickness of at least 0.125 mm (see paragraph 0049).
Therefore, as taught by Fisher et al., it would have been obvious to one of ordinary skill in the art to use each layer of polycarbonate having thickness of at least 0.125 mm in Frisch in view of Fisher et al., in order to produce laminated glass structure with desired acoustic damping properties and rigidity, characterized by a sufficient degree of resistance to deflection or deformation (see paragraphs 0007 and 0070), and thereby arrive at the claimed invention.
Alternatively, Leighton et al. disclose transparent laminate structures comprising transparent layer such as polycarbonate having any desired thickness to achieve a desired structural or ballistic property (see paragraphs 0038, 0039).
Therefore, as taught by Leighton et al., it would have been obvious to one of ordinary skill in the art to use any desired thickness of polycarbonate including that presently claimed in Frisch in view of Fisher et al. in order to produce laminated glass structure with desired structural or ballistic property, and thereby arrive at the claimed invention.

Regarding claim 11, Frisch in view of Fisher et al. disclose the telehandler as set forth above. Further, Fisher et al. disclose that polymer layer can have thickness of at least 0.125 mm (see paragraph 0049).
Therefore, as taught by Fisher et al., it would have been obvious to one of ordinary skill in the art to use each layer of polyurethane having thickness of at least 0.125 mm in Frisch in view of Fisher et al. in order to produce laminated glass structure with desired acoustic damping properties and rigidity, characterized by a sufficient degree of resistance to deflection or deformation (see paragraphs 0007 and 0070), and thereby arrive at the claimed invention.
Alternatively, Leighton et al. disclose transparent laminate structures comprising transparent layer such as polyurethane having any desired thickness to achieve a desired structural or ballistic property (see paragraphs 0038, 0039).
Therefore, as taught by Leighton et al., it would have been obvious to one of ordinary skill in the art to use any desired thickness of polyurethane including that presently claimed in Frisch in view of Fisher et al. in order to produce laminated glass structure with desired structural or ballistic property, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (i) Frisch (US 6,276,750 B1 cited in IDS) in view of Fisher et al. (US 2015/0111016 A1) and Saunders et al. (3,388,032) or alternatively (ii) Frisch (US 6,276,750 B1 cited in IDS) in view of Fisher et al. (US 2015/0111016 A1) and Saunders et al. (3,388,032) as applied to claim 8 above, further in view of Leighton et al. (US 2012/0219749 A1).

Regarding claim 12, Frisch in view of Fisher et al. and Saunders et al. disclose the telehandler as set forth above. Frisch in view of Fisher et al. and Saunders et al. disclose the bullet proof glass, i.e. cover consisting glass/ polyurethane/ polycarbonate/ polyurethane/ polycarbonate/ polyurethane/ glass. 
Further, Fisher disclose glass sheet having a thickness from about 0.5 mm to about 1.5 mm (see paragraph 0015). The only deficiency of Fisher et al. is that Fisher et al. disclose the use of “about 1.5 mm thick” glass sheet, while the present claims require “3 mm” glass layer.
It is apparent, however, that the instantly claimed thickness of glass sheet and that taught by Fisher  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner
In light of the case law cited above and given that there is only a “slight” difference between the thickness of glass sheet disclosed by Fisher et al. and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of glass sheet disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Fisher et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, Fisher et al. disclose that polymer layer can have thickness of at least 0.125 mm (see paragraph 0049).
Therefore, as taught by Fisher et al., it would have been obvious to one of ordinary skill in the art to use each layer of polycarbonate having thickness of at least 0.125 mm and each layer of polyurethane having thickness of at least 0.125 mm in Frisch in view of Fisher et al. and Saunders et al., and thereby arrive at the claimed invention.
Alternatively, Leighton et al. disclose transparent laminate structures comprising transparent layer such as polycarbonate or polyurethane having any desired thickness to achieve a desired structural or ballistic property (see paragraphs 0038, 0039).
Therefore, as taught by Leighton et al., it would have been obvious to one of ordinary skill in the art to use any desired thickness of polycarbonate and any desired thickness of polyurethane including that presently claimed in Frisch in view of Fisher et al. and Saunders et al., and thereby arrive at the claimed invention.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Villalobos et al. (US 2017/0227333 A1) disclose a transparent composite armor having improved ballistic performance (see Abstract).  A composite material comprises two different materials A and B in ABABAB… pattern (alternate) wherein each layer has thickness of from .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787